PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                                     UNITED STATES DISTRICT COURT
                                                  FOR THE
                                    EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                  Crim. No. 5:18-CR-503-1BO

JOTHAM WALKER PRUITT

       On September 5, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     Isl Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542


                                             ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        1;    dayof ; [ ~              , 2021.



                                                      T;.~tv.~y#
                                                             United States District Judge




                   Case 5:18-cr-00503-BO Document 3 Filed 01/28/21 Page 1 of 1
